Citation Nr: 1047146	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to December 
1987, and died in December 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Salt Lake City, Utah (RO).

The Board previously denied the appellant's claim for service 
connection for cause of death and entitlement to dependency and 
indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 in a 
decision dated in January 2010.  Thereafter, following the 
appellant's timely appeal of this decision to the United States 
Court of Appeals for Veterans Claims (Court), a June 2010 Joint 
Motion for Partial Remand (Joint Motion), vacated the Board's 
decision to the extent it denied service connection for cause of 
death, and remanded the claim for further action based on the 
instructions in the Joint Motion.  

While the appellant's attorney has recently submitted additional 
pertinent evidence without waiver of the RO's initial 
consideration of this evidence, as a result of the Board's 
decision to grant the benefit sought on appeal, the Board finds 
that further action with respect to this matter is not necessary.  
The Board similarly finds that the appellant's request for 
another hearing before the Board need not be addressed, 
especially since she was also afforded such a hearing before the 
undersigned in October 2009.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in December 2008, 
at the age of 43; the death certificate noted that the cause was 
pending investigation.  The subsequent autopsy ultimately 
concluded that the Veteran's immediate cause of death was 
methadone intoxication, and that the manner of death could not be 
determined.

2.  At the time of the Veteran's death, service connection was in 
effect for bronchial asthma (evaluated as 60 percent disabling); 
right palm scar with nerve involvement (evaluated as 50 percent 
disabling); and residuals of left inguinal hernia (noncompensably 
evaluated).

3.  While there is an opinion from a VA examiner that indicates 
that service-connected asthma did not contribute to the cause of 
the Veteran's death, a private examiner has provided an opinion 
that supports such a relationship.

4.  After resolving all doubt in the appellant's favor, the 
medical evidence is sufficient to establish that the Veteran's 
service-connected asthma contributed to cause the Veteran's 
death.


CONCLUSION OF LAW

A disease of service origin caused the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.312 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for cause of the Veteran's death, any failure 
on the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA) cannot be 
considered prejudicial to the appellant.  The Board will 
therefore proceed to a review of the claim on the merits.

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The law also 
provides that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of entitlement to service connection for 
the cause of the Veteran's death, the evidence must show that a 
disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the Veteran's 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  At the time of the Veteran's death, service connection 
was in effect for bronchial asthma (evaluated as 60 percent 
disabling); right palm scar with nerve involvement (evaluated as 
50 percent disabling); and residuals of left inguinal hernia 
(noncompensably evaluated).

The appellant asserts that the Veteran's death was the result of 
his service-connected disorders.  Specifically, she asserts that 
his service-connected disorders resulted in significant chronic 
pain such that treatment through pain medications, to include the 
fatal methadone, was required.  Although she admits that the 
Veteran obtained the methadone from a non-medical source, she 
insists that because the pain resulting from the Veteran's 
service-connected disorders was so severe, and that VA denied him 
access to pain management and medications, he was forced to 
utilize other sources for medications to treat his pain. 

The record reflects that the Veteran died in December 2008, at 
the age of 43; the death certificate noted that the cause was 
pending investigation.  The subsequent autopsy ultimately 
concluded that the Veteran's immediate cause of death was 
methadone intoxication, and that the manner of death could not be 
determined.  The opinion indicates that the Veteran "died 
following the ingestion of an excessive amount of methadone."  
The autopsy also reflects that other conditions at death, caused 
by the methadone overdose, included pulmonary edema, heart 
biventricular dilation, and focal aspiration pneumonia.  The 
appellant's depiction of the day of the Veteran's death 
essentially reflects that the Veteran's friend had visited their 
house, and had in his possession multiple methadone pills; the 
Veteran decided to take at least two of his friend's pills in an 
effort to treat his chronic pain, and the appellant later found 
the Veteran deceased.

In the months leading to his death, VA outpatient treatment 
records reflect that the Veteran had significant trouble with 
chronic pain, and asked in May 2008 to have Tramadol, a 
painkiller, reinstated.  In July 2008, a mental health 
professional made a request to the Veteran's health care team for 
extremely closely-monitored pain management.  Later that month, 
the Veteran's primary care physician declined, noting the 
Veteran's documented inability to stay away from amphetamines 
except while incarcerated.  She cited his relapse to 
methamphetamine addiction within a week of leaving a substance 
abuse program in May 2008, and his three previously-broken 
controlled substance agreements with VA.

In October 2008, the Veteran reported that he had attempted to 
enroll in an inpatient program to rid himself of drug addiction, 
but that he had been asked to leave because he was found with 
undeclared psychiatric medications.  In November 2008, the pain 
clinic director noted that the Veteran's urinalyses had tested 
negative for drugs, to include marijuana, since October 2008, but 
that it was too soon from his initial abstinence from drugs to 
welcome him back to the pain clinic.  Thus, enrollment in the 
pain clinic would be reconsidered when the Veteran had been drug-
free for a longer period.  Finally, a December 2008 VA outpatient 
treatment record, dated three days prior to the Veteran's death, 
reflects that he visited the VA pharmacy after close of business 
and demanded that his prescription for Tramadol be refilled.  The 
pharmacy director refused because he had filled the prescription 
too recently, and was not due for a refill until early January 
2009.  The record indicates that the Veteran became argumentative 
at this refusal.  As noted, he allegedly took his friend's 
methadone pills three days later, and consequently died.

In a VA respiratory examination report dated in June 2009, a VA 
examiner noted the Veteran's history of asthma, but referenced 
the most recent chest x-ray as having been normal, and the record 
of his last substantive VA outpatient visit showing the Veteran 
denied being troubled by his asthma symptoms.  The examiner also 
noted the Veteran's history of broken controlled substance 
contracts with VA in 2004, 2007, and 2008, and the December 2008 
visit, days before his death, in which he demanded an early 
refill of his Tramadol.  However, the examiner's review of the 
Veteran's VA treatment history revealed that he had never been 
prescribed methadone by VA medical professionals; although the 
dentistry department gave him Lortab for pain related to dental 
work, and that VA would not give him methadone or any other 
opiates for his service-connected disorders because of prior pain 
contract violations.  Because the Veteran was never prescribed 
methadone by VA, the examiner concluded that his service-
connected disorders, by way of treatment he received from VA for 
same, did not hasten his death or contribute to his methadone 
intoxication.  As to the question of respiratory failure, the 
examiner found that the respiratory distress exhibited at the 
time of death was readily explainable by the methadone 
intoxication and that therefore, the Veteran's respiratory 
failure was not at least as likely as not related to his service-
connected asthma.  

In a private medical report dated in September 2010, Dr. Newhall 
initially noted his review of the Veteran's claims file and 
acknowledgement of the fact that medical treatment for chronic 
pain had not been prescribed for the Veteran by VA.  However, Dr. 
Newhall went on to state that the Veteran's chronic pain was 
clearly a consequence of multiple injuries during his military 
service with the added exacerbation of pain as a consequence of 
apparently inadequate treatment he received at VA, noting that 
when the Veteran could not receive treatment of chronic pain 
through VA, he sought relief by taking methadone.  Dr. Newhall 
further commented that it appeared from the autopsy description 
that the Veteran's death was due to acutely exacerbated 
respiratory insufficiency, and that the Veteran's respiratory 
insufficiency was likely a consequence of his asthma (signified 
by the presence of foamy macrophages) combined with the methadone 
intoxication.  

Dr. Newhall reiterated that had the Veteran received adequate 
pain management and treatment for his chronic pain through VA, he 
likely would be alive today, and that this was particularly true 
for someone like the Veteran, who required especially careful 
treatment owing to the presence of underlying respiratory 
insufficiency.  Dr. Newhall concluded that the Veteran's use of 
methadone was his way of controlling the chronic pain of injuries 
received in the service or at VA during treatment.  

As was noted above, the appellant contends that the Veteran's 
death resulted from his self-treatment with methadone for 
service-connected disability and/or his service-connected asthma.  

In this regard, the Board recognizes that it was clearly the 
opinion of the June 2009 VA examiner that methadone intoxication 
was not related to the treatment for service-connected disability 
as it had not been prescribed by VA to treat the Veteran's 
chronic orthopedic pain (and would not have been prescribed given 
the Veteran's history of non-compliance with his VA medication 
contracts), and that the respiratory distress that was exhibited 
at the time of death was readily explained by the Veteran's 
methadone intoxication.  

However, after a review of the Veteran's claims folder, Dr. 
Newhall concluded that the Veteran's use of methadone was his way 
of controlling the chronic pain of injuries received in the 
service, and while Dr. Newhall agreed that it appeared from the 
autopsy description that the Veteran's death was due to acutely 
exacerbated respiratory insufficiency, Dr. Newhall believed that 
the Veteran's respiratory insufficiency was likely a consequence 
of his asthma (signified by the presence of foamy macrophages) 
combined with the methadone intoxication.  Therefore, although 
the Board notes, as did the parties to the Joint Motion, that the 
VA opinion inadequately addressed the issue of whether the use of 
methadone for the treatment of service-connected disability 
contributed to the cause of the Veteran's death, and that Dr. 
Newhall does not explain how VA's pain management program was 
inadequate and thereby led to the Veteran's need to use methadone 
to treat pain associated with his service-connected disabilities, 
the record now reveals two contradictory opinions as to whether 
the Veteran's service-connected asthma contributed to the 
Veteran's death, neither of which is found to be more persuasive 
than the other.  Plainly put, the June 2009 VA examiner 
determined that the respiratory distress at the time of the 
Veteran's death could be fully explained by the effects of 
methadone intoxication whereas the September 2010 private 
examiner concluded that this distress was likely a consequence of 
his asthma and methadone intoxication as signified by the 
presence of foamy macrophages in the Veteran's lungs (as was 
noted in the autopsy report).  Therefore, and based on this 
record, the Board is unable to conclude that the VA examiner's 
opinion is any more persuasive than the opinion of Dr. Newhall.  
As was noted above, in determining whether a service-connected 
disability contributed to death, such contribution can be 
demonstrated by a showing that the disability combined to cause 
death or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

Thus, as the Board does not find that the opinion of the VA 
examiner is any more persuasive and probative than the opinion of 
Dr. Newhall, the Board concludes that the evidence is at least in 
equipoise as to whether the Veteran's service-connected asthma 
contributed to the cause of the Veteran's death, and that service 
connection for the cause of the Veteran's death is therefore 
warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


